MEMORANDUM **
Derrick Elliott Gray appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gray alleges that the evidence used to discipline him was insufficient. The constitutional standard is whether the determination of guilt is supported by “some evidence.” Cato v. Rushen, 824 F.2d 703, 705 (9th Cir.1987). The exhibits attached to the complaint make clear that there was ample evidence, even discounting the testimony of which Gray complains, to support the disciplinary action. See Superintendent v. Hill, 472 U.S. 445, 455-56, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985) (“[T]he relevant question is whether there is any evidence in the record that could support the conclusion reached by the disciplinary board.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.